Title: To George Washington from William Fairfax, 6 August 1757
From: Fairfax, William
To: Washington, George



Dear Sir
Alexandria. 6th Augt 1757.

I had yr Favor of the 28th of July by Tebe. My Writing to You relating to the desir’d Commission for Billy Fx was principally for You to acquaint the Governor if any Vacancys, without the Knowledge of which his Honor coud not make out a Commission, and being told there were Several Vacancys I did write to the Governor for a Commission. As they are all filld up Billy must wait. In the mean Time He is learning the Manual Exercise and other Necessary Accomplishments that He may appear with a good Face when He is receivd into yr Regiment. If Mr Milner whom You mentiond, should quit the Field, Please to inform the Governor and know his Pleasure concerning Billy’s Expectation—As Ld Loudoun may at this Time be engagd in Action Somewhere, So that Billy could not if attempted, easily follow his Lordship, I have wrote to Mr Commissary Pitcher, desiring Him to Let his Lordship & Genl Abercromby know, Billy has Letters of Recommendation but as it’s imagind there may be many Cadets unprovided for, Billy is aiming at making Some Beginning in yr Regiment and continue till He has the Honour of knowing his Lps Pleasure.

If You had not been at Fort Loudoun when Mr Atkyn’s imprudent Orders to imprison the Cherokees were given And their forcible Delivery out of Goal, no doubt but the Indians when inflamd would have made Mr Atkyns their first Sacrifice and then judging their sd Fact beyond Repair might go on and slaughter All they could overcome. I hope your Messenger has got timely to prevent the Nation at their Homes beginning Hostilitys, as it woud take some Time to collect their Warriors and form Resolutions after the Arrival of the first Intelligence. Yr Brothers wth Colo. G. Lee are here expecting to have met You, but now imagine You don’t think proper to leave Fort Loudoun till You know the Disposition of the absent Cherokee’s &c. If You dont come Soon, Please to favor Me with the Number of private Men now in yr Regiment and where garrisond, for my own Notice—All here and at Belvoir offer their best Wishes And I remain Yr very affect. & obedt Servt

W: Fairfax

